UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-21865 Nakoma Mutual Funds (Exact name of registrant as specified in charter) 8040 Excelsior Drive, Suite 401 Madison, WI 53717 (Address of principal executive offices)(zip code) Daniel Pickett Nakoma Capital Management, LLC 8040 Excelsior Drive, Suite 401 Madison, WI 53717 (Name and address of agent for service) Registrant's telephone number, including area code: (608) 831-8814 Date of fiscal year end: May 31 Date of reporting period: February 28, 2010 Item 1.Schedule of Investments NAKOMA ABSOLUTE RETURN FUND SCHEDULE OF INVESTMENTS AND SECURITIES SOLD SHORT - February 28, 2010 (Unaudited) COMMON STOCKS – 44.0% Description Shares Value Consumer Discretionary – 10.6% Media – 1.6% News Corp., Class B $ Multiline Retail – 2.2% Kohl's Corp. (1) Specialty Retail – 6.8% Chico's FAS, Inc. (1) Childrens Place Retail Stores, Inc. (1) O'Reilly Automotive, Inc. (1) RadioShack Corp. Consumer Staples – 4.3% Food & Staples Retailing – 4.3% CVS Caremark Corp. Wal-Mart Stores, Inc. Energy – 2.4% Oil, Gas & Consumable Fuels – 2.4% EXCO Resources, Inc. Range Resources Corp. Financials – 2.8% Consumer Finance – 1.9% Capital One Financial Corp. Insurance – 0.9% Travelers Cos., Inc. Health Care – 6.5% Biotechnology – 1.8% Gilead Sciences, Inc. (1) Health Care Providers & Services – 2.8% LHC Group, Inc. (1) Magellan Health Services, Inc. (1) Life Sciences Tools & Services – 1.9% Thermo Fisher Scientific, Inc. (1) Industrials – 0.7% Machinery – 0.7% Bucyrus International, Inc. Information Technology – 11.2% Communications Equipment – 3.9% F5 Networks, Inc. (1) Harris Corp. Computers & Peripherals – 1.3% QLogic Corp. (1) Electronic Equipment & Instruments – 1.7% Corning, Inc. Semiconductors & Semiconductor Equipment – 2.0% Veeco Instruments, Inc. (1) Software – 2.3% Microsoft Corp. Materials – 2.7% Chemicals – 1.2% Albemarle Corp. Metals & Mining – 1.5% Newmont Mining Corp. Telecommunication Services – 1.6% Diversified Telecommunication Services – 1.6% Qwest Communications International, Inc. Utilities – 1.2% Gas Utilities – 1.2% EQT Corp. TOTAL COMMON STOCKS (Cost $79,720,408) SHORT-TERM INVESTMENTS – 61.8% UMB Bank Money Market Fiduciary, 0.030% (2)(3) Total Short-Term Investments (Cost $126,280,005) Total Investments – 105.8% (Cost $206,000,413) Segregated Cash with Brokers – 35.4% Securities Sold Short – (34.9)% Liabilities in excess of Other Assets – (6.3)% Total Net Assets – 100.0% $ (1) Non-income producing security. (2) Variable rate security; the coupon rate represents the rate at February 28, 2010. (3) As ofFebruary 28, 2010, cash value of$49,618,497 was held in a segregated account as collateral for securities sold short. Percentages indicated are based on net assets. The accompanying notes are an integral part of the schedule of investments. NAKOMA ABSOLUTE RETURN FUND SCHEDULE OF INVESTMENTS AND SECURITIES SOLD SHORT – continued COMMON STOCKS SOLD SHORT– 32.8% Description Shares Value Consumer Discretionary – 12.8% Hotels, Restaurants & Leisure – 3.7% Darden Restaurants, Inc. $ PF Chang's China Bistro, Inc. (1) Starwood Hotels & Resorts Worldwide, Inc. Household Durables – 3.8% Ethan Allen Interiors, Inc. Mohawk Industries, Inc. (1) Media – 1.6% Time Warner, Inc. Specialty Retail – 1.8% Advance Auto Parts, Inc. Textiles, Apparel & Luxury Goods – 1.9% Polo Ralph Lauren Corp. Timberland Co., Class A (1) Energy – 2.0% Oil, Gas & Consumable Fuels – 2.0% EnCana Corp. Financials – 1.6% Commercial Banks – 1.6% SunTrust Banks, Inc. Health Care – 5.4% Health Care Equipment & Supplies – 1.8% Wright Medical Group, Inc. (1) Health Care Providers & Services – 1.1% Aetna, Inc. Health Care Technology – 2.5% athenahealth, Inc. (1) Computer Programs & Systems, Inc. Industrials – 3.2% Machinery – 3.2% Caterpillar, Inc. PACCAR, Inc. Information Technology – 6.7% Electronic Equipment & Instruments – 3.6% AU Optronics Corp. - ADR Trimble Navigation, Ltd. (1) Internet Software & Services – 0.8% OpenTable, Inc. (1) Semiconductors & Semiconductor Equipment – 1.2% Cree, Inc. (1) Software – 1.1% Autodesk, Inc. (1) Materials – 1.1% Metals & Mining – 1.1% Aluminum Corp. of China, Ltd. - ADR (1) Total Common Stocks Sold Short (Proceeds $58,251,965) EXCHANGE-TRADED FUNDS SOLD SHORT – 2.1% United States Oil Fund LP (1) Total Exchange-Traded Funds Sold Short (Proceeds $4,243,725) TOTAL SECURITIES SOLD SHORT (Proceeds $62,495,690) $ (1) Non-income producing security. ADR - American Depository Receipt LP - Limited Partnership Percentages indicated are based on net assets. The accompanying notes are an integral part of the schedule of investments. NAKOMA ABSOLUTE RETURN FUND NOTES TO SCHEDULES OF INVESTMENTS AND SECURITIES SOLD SHORT- February 28, 2010 (Unaudited) Federal Income Taxes At February 28, 2010, the cost of securities and proceeds from securities sold short, on a tax basis and gross unrealized appreciation and depreciation on investments and securities sold short for Federal income tax purposes were as follows: Cost of investments $ Proceeds from securities sold short ) Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) on investments and securities sold short $ The difference between cost amounts for financial statement and Federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Footnote Disclosure Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: § Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. § Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)Quoted prices for identical or similar assets in markets that are not active.Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. § Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s net assets as of February 28, 2010: Nakoma Absolute Return Fund Level 1 Level 2 Level 3 Quoted Prices Other Significant Observable Inputs Significant Unobservable Inputs Total Common Stocks* $ $
